Citation Nr: 1423518	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-48 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for retinopathy, including as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972, including combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

The Veteran has diabetic retinopathy that is causally and etiologically related to his diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for diabetic retinopathy as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has diabetic retinopathy that is causally or etiologically related to his diabetes mellitus. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).

A September 2008 letter from Dr. Canzano, the Veteran's treating physician, provided a diagnosis of nonproliferative diabetic retinopathy, with a date of onset in 2002.  He further stated the Veteran has received regular care for this disorder.  

The Board notes the Veteran underwent a VA examination in March 2013 VA examination concerning the Veteran's claim of entitlement to service connection for diabetes mellitus.  However, the VA examiner determined the Veteran did not have retinopathy.  Following this examination, an October 2013 VA treatment record provided a diagnosis of diabetic retinopathy.  Because the Veteran has a current diagnosis of diabetic retinopathy as provided by a VA treating physician, the Board finds the March 2013 examination inadequate. 

Since both the Veteran's private and VA treating physicians provided diagnoses of diabetic retinopathy and there is no contrary medical opinion evidence to suggest an alternative etiology, service connection for diabetic retinopathy secondary to diabetes mellitus, type 2 is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310 (2013).


ORDER

Service connection for diabetic retinopathy as secondary to the Veteran's service-connected diabetes mellitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


